Title: To Alexander Hamilton from Oliver Wolcott, Jr., 9 August 1798
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander


          
            Dear Sir
            Phila. Aug. 9. 1798
          
          Among various applications for appointments connected with the Army is one from Mr. Fishburne Wharton a young  Gentleman of this City, which I take the liberty to recommend to your consideration.
          Mr. Wharton belongs to a very respectable family of the Society of Friends—he is a Son of the late President Wharton—he is amiable virtuous & intelligent—his education has been good and in my opinion he is well qualified for the situation of a Clerk or Secy to a General Officer. A situation of this nature is one which he would prefer, as he is of too tender a constitution for an much service in the field—If you think it likely that such a place can be reserved for Mr. Wharton, I will thank you to inform me.
          I am with great respect Dr. Sir your obedt
          
            Olivr Wolcott
          
          General Hamilton
        